SALES-PURCHASE CONTRACT CELEBRATED ON ONE HAND BY A) COMPAÑÍA MINERA LA
ESCUADRA, S.A. DE C. V., REPRESENTED IN THIS ACT BY RAMIRO TREVIZO LEDEZMA IN
HIS PERSONALITY AS SOLE ADMINISTRATOR AND LEGAL REPRESENTATIVE (THE “VENDOR”)
AND ON THE OTHER BY B) CORPORACIÓN AMERMIN, S.A. DE C. V. REPRESENTED IN THIS
ACT BY RAMIRO TREVIZO GONZÁLEZ IN HIS PERSONALITY AS GENERAL PROXY (THE
“PURCHASER”), JOINTLY NAMED AS THE “PARTIES”, IN ACCORDANCE WITH THE FOLLOWING
PREVIOUS FACTS, DECLARATIONS AND CLAUSES.







PREVIOUS FACTS







I. The VENDOR is the legitimate owner of the mobile good described following
(the “GOOD”)




Description

Steel pads hydraulic bucket back-hoe

Model

ROBEX 160LCD-7

Make

HYUNDAI

Year

2005

Serial number

N50110372







II. The VENDOR accredits the ownership of the GOOD by means of invoice number
P27029, issued on the 14th December 2006 in his favor by the WOODLAND EQUIPMENT,
INC., company. Ordinary copy of such document is attached to this instrument as
Annex I.




III. The GOOD was legally imported to the United States of Mexico, as justified
by importation allowance sheet number 07-02-3576-7000675, through the offices to
such an effect by José Fernando Vildosola Aruffe, Customs Agents with Patent
3516. Ordinary copy of the described allowance sheet is attached to this
instrument as Annex II, and;




IV. In recent past days, PARTIES have established diverse negotiations with the
purpose of formalizing the described sales-purchase operation, according to the
terms and conditions of this present contract.







DECLARATIONS







I.

The VENDOR declares through the offices of his legal representative and under
oath of stating the truth, that:











1

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.




--------------------------------------------------------------------------------



1. It is a Mexican mercantile society, specifically a Stock Company with

Varying Amount of Capital, duly established and operating in accordance with the
applicable   and current legislation of the United States of Mexico, in
obedience with the prescriptions of articles 10 and 11 of the Mining Law as is
  witnessed in Public Writ number 5,979, granted on the 23rd November 1984
before   testimony of Mr. José Antonio de Lascuráin y Osío, Attorney and Notary
Public number 21 of the Morelos Judicial District for the State of Chihuahua,
instrument that was duly inscribed in the Public Registry of Commerce of said
district under electronic mercantile folio number 7409*10 and reason by which it
is endowed with the necessary and sufficient personality to intervene in this
present judicial act;




2. It enjoys the faculties, powers and the sufficient and necessary mandates to
subscribe this present contract as testimony of it is given in Public Writ
number 18,155, granted on the 28th February 2007 before testimony of Mr. Eugenio
Fernando García Russek, applicant to the exercise of Notary Public and ascribed
to Public Notary number 28 per license of the Offices Title Holder, Mr. Felipe
Colomo Castro, Attorney, and instrument that was duly inscribed in the Public
Registry of Commerce of said judicial district under mercantile electronic folio
number 7409*10 and by virtue of such the resolutions adopted within the bosom of
the Shareholders Ordinary General Assembly were protocolized celebrated on the
12th January 2007, and same that have not been limited, restrained, suspended or
revoked to date and in consequence he enjoys with the capacity and
representation to subscribe this agreement;




3. It is duly inscribed in the Federal Taxpayers Registry with taxpayer
certificate number MES-841123-M11and being current to date in its   income tax
payments and other contributions that have corresponded to it according to the
applicable and current legislation;




4. To be the legitimate owner of the GOOD, as has been proven in the Previous
Facts of this contract, and;




5. It is the will of its Administration to subscribe this present contract with
the purpose of selling the GOOD in favor of the PURCHASER, heeding in every
instance to the terms and conditions of this present contract.







II. The VENDOR, through the offices of his general proxy and under oath of
stating the truth, declares, that:




1. It is a Mexican mercantile society, specifically a Stock Company with Varying
Amount of Capital, duly established and operating in accordance with the
applicable   and current legislation of the United States of Mexico, as is
witnessed in Public Writ number 9,311, granted on the 9th August 1995 before
testimony of Mr. José R. Miller Hermosillo, Attorney and Notary Public number 2
of the Morelos Judicial District for the State of Chihuahua, instrument that was
duly inscribed in the Public Registry of Commerce of said judicial district
under electronic mercantile folio





2

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.




--------------------------------------------------------------------------------

number 21164*10 and reason by which it is endowed with the necessary and
sufficient personality to intervene in this present judicial act;




2. His representative enjoys the faculties, powers and the sufficient and
necessary mandates to subscribe this present contract as testimony of it is
given in Public Writ number 22,503, granted on the 12th June 2008 before
testimony of Mrs. Elsa Ordóñez Ordóñez, applicant to the exercise of Notary
Public and ascribed to Public Notary number 28 per license of the Offices Title
Holder, Mr. Felipe Colomo Castro, Attorney, and instrument that was duly
inscribed in the Public Registry of Commerce of said judicial district under
mercantile electronic folio number 21164*10 and same that have not been limited,
restrained, suspended or revoked as of this date and reason why he enjoys with
the capacity and representation to subscribe this agreement;




3. To be duly inscribed in the Federal Taxpayers Registry with Fiscal
Identification Certificate CAM-950810-K77, being to date current in their income
tax payments and other contributions that have corresponded in agreement with
the applicable and current fiscal legislation;




4. He recognizes the VENDOR as the legitimate owner of the GOOD;




5. He is in the knowledge of the condition the GOOD keeps to date as well as its
mechanical and operative conditions and these are to his full satisfaction;




6. It is the will of its Administration to subscribe this present contract with
the purpose of acquiring the GOOD from the PURCHASER, heeding in every instance
to the terms and conditions of this present contract.







III.

Both PARTIES declare per the offices of their respective legal representatives
and under oath of stating the truth, that they acknowledge the personality each
other bears, in addition to concur to the subscription of this present document
in good faith, free of deceit, error, violence or any other vitiation in their
consent, with the purpose of committing themselves to the following:







CLAUSES




FIRST. OBJECT: By virtue of the subscription of this present contract and under
the terms of article 2,248 and others applicable of the Federal Civil Code, the
VENDOR commits himself to transfer in favor of the PURCHASER, plainly and
openly, the property of the GOOD that is described following, and this latter
accepts it, obliging himself to pay per counterclaim concept the certain price
and money described in the following clause:

















3

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.




--------------------------------------------------------------------------------





Description

Steel pads hydraulic bucket back-hoe

Model

ROBEX 160LCD-7

Make

HYUNDAI

Year

2005

Serial number

N50110372







SECOND. PRICE: PARTIES agree that the price to be paid to the VENDOR for the
sale of the GOOD will be the amount of $1’291,620.00 Mexican Pesos (One million
two hundred and ninety one thousand and six hundred and twenty Mexican Pesos),
plus the corresponding Added Value Tax, a sum total of $1’485,363.00 Mexican
Pesos (One million four hundred and eighty five thousand and three hundred and
sixty three Mexican Pesos) (the “PRICE”).




THIRD. MANNER, TIME AND PLACE OF PAYMENT: The VENDOR recognizes having received
the total amount of the PRICE on this same date and reason why this present
instrument constitutes the widest berth receipt of payment that proceeds by law
regarding such payment in favor of the PURCHASER.




FOURTH. PAYMENT VOUCHER: Taking into consideration that the PRICE has been duly
paid for, the VENDOR commits himself to issue in favor of the PURCHASER on this
same date a voucher valid for fiscal purposes as imposed for such an effect by
the applicable and current fiscal legislation.




Likewise, the VENDOR commits himself to deliver in favor of the PURCHASER the
necessary documentation described in the Previous Facts of this contract, same
that protects the acquisition of the GOOD on the part of the VENDOR, duly
endorsed in property with the purpose that work can be carried out on the
administrative paperwork derived from the change of ownership in question, in
the event it is requested by any authority.




FIFTH. DELIVERY OF THE GOOD; The VENDOR commits himself to deliver to the
PURCHASER the ownership of the GOOD at the address that for such a purpose both
PARTIES establish within the following 5 (five) natural days of the subscription
of this present instrument.




SIXTH. RESPONSIBILITY REGARDING THE GOOD: PARTIES agree expressly that as of the
date of subscription of this present contract, the PURCHASER will acquire the
totality of the obligations that correspond to him as the legitimate owner of
the GOOD, the VENDOR  being liberated of any responsibilities that might be
imputed in the future contrary to the disposition of this clause, be it of a
civil, penal, administrative or of whatever other nature.




SEVENTH: : FISCAL OBLIGATION: On being duly registered and regularized before
the Federal Taxpayers Registry, as well as current in their income tax payments
and other contributions that have corresponded to them, PARTIES agree that each
will defray in separate tax payments that correspond to each individually
complying thus to the terms and





4

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.




--------------------------------------------------------------------------------

conditions of this present instrument and complying to the applicable and
current fiscal legislation, and committing themselves to free their counterpart
from any fiscal responsibility that might be imputed contrary to this clause by
competent authorities.




EIGHTH. CONFIDENTIALITY: PARTIES expressly commit themselves to keep in a
confidential manner the totality of past, present and future information related
with this instrument, and extending same obligation when disclosed to any
private person or corporation.




The PARTY recipient of confidential information must limit access to it to its
representatives or employees who, under a justified and reasonable cause, should
request access to such and information. In such cases, PARTIES must extend same
confidentiality obligation to the persons confidential information is disclosed
to.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY prior to the subscription of this agreement; 2. Information that
is to date or in the future considered as public domain, if and ever such
consideration did not derive from a non compliance by any of the PARTIES to the
stipulation of this clause, or; 3. Information that must be disclosed to per law
or an administrative or judicial mandate from competent authorities, including
those of the Stock Exchange, both in the United States of Mexico and abroad.




NINTH. ADDRESSES: PARTIES agree that for anything referring to the execution and
compliance of the terms and conditions of this present instrument, as well as to
carry out announcements, notifications and other communications in relation to
same, they state their addresses and contact telephones to be the following:




VENDOR




Calle California 5101, Despacho 206

Colonia Haciendas de Santa Fe

Ciudad de Chihuahua

Estado de Chihuahua




Telephone: 614-200-8483

PURCHASER




Calle California 5101, Despacho 206

Colonia Haciendas de Santa Fe

Ciudad de Chihuahua

Estado de Chihuahua




Telephone: 614-200-8483







TENTH: ANNOUNCEMENTS, NOTIFICATIONS AND COMMUNICATIONS: PARTIES agree that any
announcement, notification or communication necessary to their counterparts know
must be done in writing.




Sending of said documents can be carried out via three means: 1. By ordinary
courier delivered on hand or by certificate mail, both with acknowledgement of
receipt; 2. Via Fax or; 3. By electronic mail. In this last case, sending will
only be considered valid and legally carried out when the reception of the
respective electronic mail is confirmed electronically





5

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.




--------------------------------------------------------------------------------

within three (3) natural days following the sending expressly stating receipt,
by means of a confirming answering message sent by the recipient.




PARTIES agree likewise that announcements, notifications and communications
carried out in relation to this present instrument will bear their respective
effects on the day of their reception. In case that such message include some
kind of term, this latter will begin to be in effect on the day following
confirmation of reception.




ELEVENTH: CONTACT PERSONS: PARTIES agree that the totality of announcements,
notifications or communications necessary to be carried out between them derived
from the terms and conditions of this present instrument must be addressed
indistinctly to the following persons:




VENDOR




RAMIRO TREVIZO LEDEZMA

PURCHASER




RAMIRO TREVIZO GONZÁLEZ







In case it is their will to change contact persons, PARTIES agree in notifying
their counterparts of such a circumstance at least five (5) natural days in
advance of the date in which the persons are changed. Not complying to the
obligation herein described will imply that that the announcements,
notifications or communications sent and delivered to the name of the original
addressees of the PARTY carrying the change of address, will bear full legal
effects in favor of the PARTY that was not notified in all opportunity as of the
date of delivery and for as long as the non compliance subsists.




TWELFTH. MODIFICATIONS: The terms and conditions of this present instrument can
only be modified by virtue of the subscription of modifying agreements between
the PARTIES. To such agreements must be added as annexes ordinary copy of this
contract always searching for a complete interpretation of the terms and
conditions the PARTIES did agree on.




THIRTEENTH. INDEPENDENCE OF THE CLAUSES:  In the event that any of the clauses
of this present instrument is declared not valid by a competent authority, the
remaining content of same will continue to be valid and will not be affected by
the resolution taken in any way whatsoever.




FOURTEENTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the applicable and current disposition within the
United States of Mexico, including the Federal Civil Code.




FIFTEENTH. JURISDICTION: In the event that there arise any controversies related
with the validity, intention, interpretation, execution or compliance to this
contract, PARTIES expressly agree to submit same before the competent courts of
law of the Morelos Judicial District, State of Chihuahua, and renouncing as of
this moment to any other jurisdiction, competence or privilege that might
correspond to them by reason of their present or future domiciles or by any
other circumstance.





6

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.




--------------------------------------------------------------------------------




BOTH PARTIES BEING IN THE KNOWLEDGE OF THE CONTRACT THEY SUBSCRIBE IT BEING
TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF CHIHUAHUA ON THE 21ST AUGUST 2009.










The VENDOR




Signature

COMPAÑÍA MINERA

LA ESCUADRA, S. A. DE C. V.

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZO LEDEZMA

The PURCHASER




Signature

CORPORACIÓN AMERMIN,

S. A. DE C. V.

REPRESENTED IN THIS ACT BY:

RAMIRO TREVIZ GONZÁLEZ










###




























































































7

Sales-Purchase contract celebrated between Compañía Minera La Escuadra, S. A. de
C. V., on one hand and American Metal Mining, S. A. de C. V., on the other on
the 21 August 2009.


